21-10685-lgb         Doc 40       Filed 04/15/21 Entered 04/15/21 08:06:50                    Main Document
                                               Pg 1 of 5



CLEARY GOTTLIEB STEEN & HAMILTON LLP
One Liberty Plaza
New York, New York 10006
Telephone: (212) 225-2000
Facsimile: (212) 225-3999
Jane VanLare
Adam Brenneman

Proposed Counsel to the Debtors
and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


    In re:                                                      Chapter 11

    Automotores Gildemeister SpA, et al.,1                      Case No. 21-10685 (LGB)

                                     Debtors.                   Joint Administration Pending



                            NOTICE OF COMMENCEMENT OF
                        CHAPTER 11 CASES AND FIRST DAY HEARING

               PLEASE TAKE NOTICE that on April 12, 2021 (the “Petition Date”),
Automotores Gildemeister SpA (“Gildemeister”) and certain of its affiliates, as debtors and
debtors in possession in the above-captioned cases (collectively, the “Debtors”), each filed a
voluntary petition for relief under chapter 11 of title 11 of the United States Bankruptcy Code,
11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) with the Bankruptcy Court for the Southern
District of New York (the “Court”).

              PLEASE TAKE FURTHER NOTICE that a hearing (the “First Day Hearing”)
has been scheduled for April 15, 2021 at 10:00 am (Prevailing Eastern Time) before the
Honorable Judge Lisa G. Beckerman, United States Bankruptcy Judge, United States Bankruptcy
Court for the Southern District of New York, One Bowling Green, New York, NY 10004, in
order to consider, among other things, the relief requested by the Debtors in the First Day


1    The Debtors, together with each of the Debtor’s Chilean, Brazilian, and/or Uruguayan tax identification number,
as applicable, are: Automotores Gildemeister SpA (79.649.140-K), AG Créditos SpA (76.547.689-5), Marc Leasing,
S.A. (96.658.270-7), Fonedar S.A. (216288040014), Camur S.A. (216589740015), Lodinem S.A. (217115010014),
Carmeister S.A. (96.630.690-7), Maquinaria Nacional S.A. (Chile) (96.812.980-5), RTC S.A. (89.414.100-K),
Fortaleza S.A. (76.856.380-2), Maquinarias Gildemeister S.A. (78.862.000-8), Comercial Gildemeister S.A.
(76.856.310-1), and Bramont Montadora Industrial e Comercial de Vehiculos S.A. (04.926.142/0002-16). The
location of the corporate headquarters and the service address for Automotores Gildemeister SpA is: 11000 Avenida
Las Condes Vitacura, Santiago, Chile.
21-10685-lgb      Doc 40     Filed 04/15/21 Entered 04/15/21 08:06:50            Main Document
                                          Pg 2 of 5



Pleadings (as defined below). In light of COVID-19, the First Day Hearing will only be
conducted telephonically.

                PLEASE TAKE FURTHER NOTICE that parties wishing to participate in the
First Day Hearing must make arrangements through CourtSolutions LLC (www.courtsolutions.com).
Instructions to register for CourtSolutions LLC are attached to General Order M-543.

               PLEASE TAKE FURTHER NOTICE that copies of each pleading identified
below can be viewed and/or obtained by: (i) accessing the Court’s website at
www.nysb.uscourts.gov, or (ii) from the Debtors’ proposed notice and claims agent, Prime Clerk
LLC, located at One Grand Central Place, 60 East 42nd Street, Suite 1440, New York, New York
10165, at https://cases.primeclerk.com/gildemeister or by calling +1 212 257 5450. Note that a
PACER password is needed to access documents on the Court’s website.

               PLEASE TAKE FURTHER NOTICE that the First Day Hearing may affect
your rights. Please read the below motions and applications to be heard at the First Day Hearing
(the “First Day Pleadings”) carefully and, if you have one available, discuss them with your
attorney. (If you do not have an attorney, you should consider consulting with one.)

               PLEASE TAKE FURTHER NOTICE that if you oppose the relief requested in
the First Day Pleadings, or if you want the Court to hear your position on the First Day Pleadings,
then you or your attorney must attend the First Day Hearing. If you or your attorney does not
follow the foregoing steps, the Court may decide that you do not oppose the relief requested in
the First Day Pleadings and may enter orders granting the relief requested by the Debtors.

                PLEASE TAKE FURTHER NOTICE that an agenda for the First Day
Hearing is set forth below.

                     REVISED AGENDA FOR FIRST DAY HEARING

  I.   Motions and Applications to be Heard at the First Day Hearing

       1.      Joint Administration Motion. Debtors’ Motion for Entry of an Order Directing
               Joint Administration of their Chapter 11 Cases. ECF No. 4.

       2.      Automatic Stay Motion. Debtors’ Motion for an Order Authorizing Debtors to
               Operate Their Businesses in the Ordinary Course and Ordering Implementation
               of the Automatic Stay. ECF No. 6.

       3.      Consolidated Creditors List Motion. Debtors’ Motion for an Order (I) Waiving
               the Requirement That Each Debtor File a List of Creditors and Equity Security
               Holders and Authorizing Preparation of a Consolidated List of Creditors in Lieu
               of Submitting a Formatted Mailing Matrix and (II) Authorizing the Debtors to
               File a Consolidated List of the Debtors’ Thirty (30) Largest Unsecured Creditors.
               ECF No. 19.

       4.      Motion to Redact and File Under Seal. Debtors’ Motion Pursuant to 11 U.S.C.
               §§ 107(c) and 105(a) for an Order Authorizing the Debtors to Redact and File
21-10685-lgb   Doc 40   Filed 04/15/21 Entered 04/15/21 08:06:50          Main Document
                                     Pg 3 of 5



           Under Seal Certain Personally Identifiable Information on the Consolidated
           Creditors List. ECF No. 20.

     5.    Revised Proposed Order Authorizing Debtors to Redact and File Under Seal.
           Notice of Revised Proposed Order Authorizing the Debtors to Redact and File
           Under Seal Certain Personally Identifiable Information on the Consolidated
           Creditors List. ECF No. 36.

     6.    Prime Clerk Claims and Noticing Agent Application. Debtors’ Application for
           Appointment of Prime Clerk LLC as Claims and Noticing Agent. ECF No. 14.

     7.    Insurance Motion. Debtors’ Motion for Entry of Interim and Final Orders
           Authorizing the Debtors to (I) Continue Prepetition Insurance Policies in the
           Ordinary Course of Business and (II) Pay All Obligations in Respect Thereof.
           ECF No. 8.

     8.    Taxes and Fees Motion. Debtors’ Motion for Entry of Interim and Final Orders
           Authorizing the Payment of Certain Taxes and Fees. ECF No. 15.

     9.    Employee Wage Motion. Debtors’ Motion for Entry of Interim and Final
           Orders (I) Authorizing the Debtors to (A) Pay Certain Employee Wages and
           Other Compensation and Related Obligations and (B) Maintain and Continue
           Employee Benefits and Programs in the Ordinary Course, and (II) Authorizing
           and Directing Applicable Banks to Honor All Checks and Transfers Related to
           Such Obligations. ECF No. 16.

     10.   Motion to Continue Inventory Financing Programs. Debtors' Motion for
           Entry of Interim and Final Orders Authorizing the Debtors to Continue Their
           Inventory Financing Programs in the Ordinary Course and Pay Related
           Prepetition Claims on a Postpetition Basis. ECF No. 28.

     11.   General Unsecured Claims Motion. Debtors’ Motion for Entry of an Interim
           and Final Orders Authorizing the Debtors to Continue Prepetition Business
           Operations, Policies and Practices and Pay Related Claims in the Ordinary
           Course of Business on a Postpetition Basis. ECF No. 21.

     12.   Motion to Continue Factoring Arrangements. Debtors’ Motion for Entry of
           Interim and Final Orders (A) Authorizing the Debtors’ Continuation of Certain
           Factoring Arrangements and (B) Granting Related Relief. ECF No. 18.

     13.   Cash Management Motion. Debtors’ Motion for Entry of Interim and Final
           Orders (I) Authorizing Continued Use of Cash Management System, (II)
           Authorizing the Continuation of Intercompany and Affiliate Transactions, (III)
           Granting Administrative Priority Status to Postpetition Intercompany and
           Applicable Affiliate Claims, (IV) Waiving Compliance with Restrictions Imposed
           by Section 345 of the Bankruptcy Code, (V) Authorizing Continued Use of
           Prepetition Bank Accounts, Payment Methods and Existing Business Forms and
           (VI) Scheduling Final Hearing. ECF No. 17.
21-10685-lgb   Doc 40    Filed 04/15/21 Entered 04/15/21 08:06:50          Main Document
                                      Pg 4 of 5



      14.   DIP Motion. Debtors’ Motion for Entry of Interim and Final Orders to (A)
            Authorize the Debtors-In-Possession to Obtain Postpetition Financing, (B)
            Authorize the Debtors-In-Possession to Use Cash Collateral, (C) Grant Liens and
            Provide Claims With Superpriority Administrative Expense Status, (D) Grant
            Adequate Protection to the Prepetition Secured Parties, (E) Modify the Automatic
            Stay, (F) Schedule a Final Hearing and (G) Grant Related Relief. ECF No. 29.

      15.   Notice of Revised Proposed Order with Respect to the DIP Motion. Notice of
            Revised Proposed Order (A) Authorizing the Debtors-in-Possession to Obtain
            Postpetition Financing, (B) Authorizing the Debtors-in-Possession to Use Cash
            Collateral, (C) Granting Liens and Providing claims with Superpriority
            Administrative Expense Status, (D) Granting Adequate Protection to the
            Prepetition Secured Parties, (E) Modifying the Automatic Stay, (F) Scheduling a
            Final Hearing and (G) Ganting Related Relief. ECF No. 38.

      16.   Messer Declaration in Support of DIP Motion. Declaration of Marcelo Messer
            in Support of Debtors’ Motion for Entry of Interim and Final Orders to (A)
            Authorize the Debtors-In-Possession to Obtain Postpetition Financing, (B)
            Authorize the Debtors-In-Possession to Use Cash Collateral, (C) Grant Liens and
            Provide Claims with Superpriority Administrative Expense Status, (D) Grant
            Adequate Protection to the Prepetition Secured Parties, (E) Modify the Automatic
            Stay, (F) Schedule a Final Hearing and (G) Grant Related Relief. ECF No. 34.

      17.   Scheduling and Solicitation Procedures Motion. Debtors’ Motion for Entry of
            (I) An Order (A) Scheduling a Combined Hearing to Consider the Adequacy of the
            Disclosure Statement and Confirmation of the Plan, (B) Establishing Deadlines and
            Procedures to File Objections to the Disclosure Statement and Plan, (C) Approving
            the Solicitation Procedures, (D) Approving the Form and Manner of Notice of the
            Combined Hearing, (E) Directing That a Meeting of Creditors Not Be Convened
            And (F) Granting Related Relief; and (II) An Order (A) Approving the Adequacy of
            the Disclosure Statement and (B) Confirming the Plan. ECF No. 22.

      18.   Schedules Extension/Waiver Motion. Debtors’ Motion for Entry of an Order
            Extending The Time, and, Upon the Effective Date of the Plan, Waiving the
            Requirement to File Schedules, Statements of Financial Affairs and Financial
            Reports for Non-Debtor Subsidiaries. ECF No. 7.

II.   Objections

      1.    Preliminary Objection of Baion Group, LLC to (I) Debtors’ Motion for Entry of (I)
            An Order (A) Scheduling a Combined Hearing to Consider the Adequacy of the
            Disclosure Statement and Confirmation of the Plan, (B) Establishing Deadlines and
            Procedures to File Objections to the Disclosure Statement and Plan, (C) Approving
            the Solicitation Procedures, (D) Approving the Form and Manner of Notice of the
            Combined Hearing, (E) Directing That a Meeting of Creditors Not Be Convened
            And (F) Granting Related Relief; and (II) An Order (A) Approving the Adequacy of
            the Disclosure Statement and (B) Confirming the Plan and (II) Debtors’ Motion for
            Entry of an Order Extending the Time, and, Upon the Effective Date of the Plan,
21-10685-lgb     Doc 40    Filed 04/15/21 Entered 04/15/21 08:06:50           Main Document
                                        Pg 5 of 5



              Waiving the Requirement to File Schedules, Statements of Financial Affairs and
              Financial Reports for Non-Debtor Subsidiaries. ECF No. 30.

III.   Related Pleadings

       1.     First Day Declaration. Declaration of Eduardo Moyano in Support of First Day
              Motions and Applications in Compliance with Local Rule 1007-2. ECF No. 23.

       2.     Plan. Debtors’ Joint Prepackaged Chapter 11 Plan. ECF No. 2.

       3.     Amended Disclosure Statement. Amended Disclosure Statement for the Joint
              Prepackaged Plan of Reorganization of Automotores Gildemeister SpA and its
              Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code. ECF No. 27.

  Dated: April 15, 2021                 CLEARY GOTTLIEB STEEN & HAMILTON LLP
  New York, New York
                                        /s/ Jane VanLare
                                        Jane VanLare
                                        Adam Brenneman
                                        One Liberty Plaza
                                        New York, New York 10006
                                        Telephone: (212) 225-2000
                                        Facsimile: (212) 225-3999

                                        Proposed Counsel for the Debtors and Debtors in
                                        Possession
